BRANDES BRANDES INSTITUTIONAL GLOBAL EQUITY FUND Classes I and E Prospectus October 1, 2008 As supplemented on October 8, 2008 As with all mutual funds, the Securities and Exchange Commission does not guarantee that the information in this prospectus is accurate or complete, nor has it judged this fund for investment merit.It is a criminal offense to state otherwise. BRANDES INSTITUTIONAL GLOBAL EQUITY FUND This important section summarizes the Fund’s investments, risks, and fees. RISK/RETURN SUMMARY AND FUND EXPENSES 3 This section provides details about the Fund’s past performance. FUND PERFORMANCE 5 This section provides details about the Fund’s investment strategies and risks. INVESTMENT OBJECTIVE, POLICIES AND RISKS 6 Review this section for information about the organizations and people who oversee the Fund. FUND MANAGEMENT The Investment Advisor Other Service Providers 10 10 13 This section explains how shares are valued, how to purchase and sell shares, and payments of dividends and distributions. SHAREHOLDER INFORMATION Pricing Of Fund Shares Purchasing and Adding to Your Shares Selling Your Shares Policy on Disruptive Trading Fair Value Pricing Dividends, Distributions and Tax Status 13 13 14 16 18 20 20 Review this section for details on selected financial statements of the Fund. FINANCIAL HIGHLIGHTS 20 PRIVACY NOTICE PN-1 -2- RISK/RETURN SUMMARY AND FUND EXPENSES Investment Objective: Long term capital appreciation Principal Investment Strategies: The Brandes Institutional Global Equity Fund (the “Fund”) invests principally in common and preferred stocks of U.S. and foreign companies and securities that are convertible into such common stocks.These companies generally have market capitalizations (market value of publicly traded securities) greater than $1billion.Under normal conditions, the Fund invests at least 80% of its total assets measured at the time of purchase in equity securities of issuers located in at least three countries, one of which may be the United States. Up to 20% of the Fund’s total assets, measured at the time of purchase, may be invested in securities of companies located in countries with emerging securities markets.Brandes Investment Partners, L.P., the investment advisor (the “Advisor”), uses the principles of value investing to analyze and select equity securities for the Fund’s investment portfolio. Principal Investment Risks: Because the values of the Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund.You could lose money on your investment in the Fund, or the Fund could underperform other investments. The values of the Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions.In addition, the performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests.Emerging country markets involve greater risk and volatility than more developed markets.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S.dollar.Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S.dollar. The values of the Fund’s convertible securities are also affected by interest rates; if rates rise, the values of convertible securities may fall. Who May Want to Invest? Consider investing in the Fund if you: ●want potential capital appreciation and are willingto accept the higher risks associated with investing in foreign stocks ●want professional portfolio management, and ●are investing for long-term goals -3- The Fund is not appropriate for anyone seeking: ●safety of principal ●a short-term investment, or ●regular income Minimum Initial Investment: $1,000,000 (subject to waiver by the Distributor for certain institutional and other investors) -4- FUND PERFORMANCE Because the Fund is new,it does not have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices.Performance information will be available after the Fund has been in operation for one calendar year. Fees and Expenses The Fund has two classes of shares – Class I shares for institutional investors, and Class E shares which pay service fees to intermediaries providing non-distribution services to their clients who own shares of the Fund. As an investor in the Fund, you will pay the following fees and expenses based on an estimate of the Fund’s first fiscal period.Annual Fund operating expenses are paid out of Fund assets and are reflected in its share price.If you purchase shares though a bank, broker or other investment representative, they may charge you an account-level fee for additional services provided to you in connection with your investment in the Fund. Shareholder Fees (fees paid directly from your investment) Global Equity Fund Class I Class E Maximum Sales Charge (Load) Imposedon Purchases None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None Maximum Contingent Deferred SalesCharge None None Redemption Fee None None Annual Fund Operating Expenses (fees paid from Fund assets) Class I Class E Management Fees 0.80% 0.80% Other expenses Shareholder Servicing Fee 0.05% 0.25% Other Expenses1 0.15% 0.15% Total Annual Fund Operating Expenses1,2 1.00% 1.20% 1Because this Fund is new, the “Other Expenses” and “Total Annual Fund Operating Expenses” percentages are estimates. 2 The Advisor has agreed with Brandes Investment Trust (the “Trust”) to limit the Fund’s Class I and Class E annual operating expenses,including repayment of previous waivers, to the following percentages of the Fund’s average daily net assets attributable to such Classes through the Fund’s fiscal year ended September 30, 2009: 1.00% and 1.20%, respectively. Expense Example Use the following table to compare fees and expenses of the Fund with those of other funds.It illustrates the amount of fees and expenses you would pay assuming the following: ● $10,000 investment in the Fund ● 5% annual return ● all distributions are reinvested ● redemption at the end of each period ● no changes in the Fund’s operating expenses -5- Because this example is hypothetical and for comparison only, your actual costs will be different. 1 Year 3 Years Global Equity Fund – Class I $102 $318 Global Equity Fund – Class E $122 $381 INVESTMENT OBJECTIVE, POLICIES AND RISKS The Fund’s investment objective is long-term capital appreciation.It seeks to achieve this objective by investing principally in a diversified portfolio of equity securities of U.S. and foreign companies.The Fund’s investment objective may be changed by the Fund’s Board of Trustees without shareholder approval upon 60days’ notice to shareholders. Global Investing During the past decade foreign capital markets have grown significantly.Today, over half of the world’s equity value is located outside of the United States.Brandes Investment Partners, L.P., the investment advisor to the Fund (the “Advisor”), believes that significant investment opportunities exist throughout the world. The Fund normally invests at least 80% of its net assets in equity securities with market capitalizations (market value of publicly traded securities) greater than $1billion at the time of purchase.The Fund does not invest more than 20% of its total assets, measured at the time of purchase, in securities of companies located in emerging securities markets.The Fund may not make any change in the Fund’s investment policy of investing at least 80% of its net assets in equity securities without first providing the Fund’s shareholders with at least 60 days’ prior notice. Equity securities include common stocks, preferred stocks and securities convertible into common stocks. The Fund invests in these securities directly, or indirectly through other investment companies or trusts that invest the majority of their assets in foreign companies. Under normal circumstances, the Fund invests at least 80% of its total assets, measured at the time of purchase, in equity securities of companies located in at least three countries, one of which may be the United States.The Fund may invest in foreign countries in Western Europe, North and South America, Australia, Africa and Asia.The Fund typically invests in any one particular country or industry up to the greater of either (a)20% of total Fund assets at the time of purchase, or (b)150% of the weighting of such country or industry as represented in the Morgan Stanley Capital International (“MSCI”) World Index at the time of purchase.As of August 31, 2008, the weight of the U.S. in the MSCI World Index was 48.88%.However, the Fund may not invest more than 25% of its total assets, calculated at the time of purchase, in any one industry (other than U.S. Government securities). The Advisor selects stocks for the Fund based on their individual merits and not necessarily on their geographic locations.In selecting foreign securities, the Advisor does not attempt to match the security allocations of foreign stock market indices.Therefore, the Fund’s country weightings may differ significantly from country weightings found in published foreign stock indices.For example, the Advisor may decide not to invest the Fund’s assets in a country whose stock market, at the time, comprises a large portion of a published foreign stock market index.At the same time, the Advisor may invest the Fund’s assets in countries whose representation in the index is small or non-existent. -6- Value Investing The Advisor applies the Graham and Dodd Value Investing approach to stock selection.Benjamin Graham is widely regarded as the founder of this approach to investing and a pioneer in modern security analysis.In his 1934 bookSecurity Analysis, co-written by David Dodd, Graham introduced the idea that equity securities should be chosen by indentifying the “true” long-term – or intrinsic – value of a company based on measurable data.The Advisor follows this approach, looking at each equity security as though it is a business that is for sale.By buying equity securities at what it believes are favorable prices, the Advisor looks for the potential for appreciation over the business cycle, and for a margin of safety against price declines. The Advisor uses fundamental analysis to develop an estimate of intrinsic value, and looks at, among other factors, a company’s earnings, book value, cash flow, capital structure, and management record, as well as its industry and position within that industry.This analysis includes a review of company reports, filings with the SEC, computer databases, industry publications, general and business publications, research reports and other information sources, as well as interviews with company management. The Advisor may sell a security when its price reaches a target set by the Advisor, if the Advisor believes that other investments are more attractive, or for other reasons. Main Risks The value of your investment in the Fund will go up and down, which means you could lose money.You should consider an investment in the Fund as a long-term investment. Stock Risks The values of stocks fluctuate in response to the activities of individual companies and general stock market and economic conditions, and stock prices may go down over short or even extended periods.Stocks are more volatile—likely to go up or down in price, sometimes suddenly—and are riskier than some other forms of investment, such as short-term high-grade fixed income securities. Foreign Securities Risk Investments in foreign securities involve certain inherent risks such as fluctuations in currency exchange rates.However, the Advisor does not believe that currency fluctuation, over the long term, on a group of broadly diversified companies representing a number of currencies and countries, significantly affects portfolio performance.Because the Advisor searches world-wide for undervalued companies, and is not limited to searching only among U.S. stocks, the Advisor believes that over the long term the benefits of strict value investing apply just as well with an added currency risk as they would without that risk. Before investing in the Fund, you should also consider the other risks of investing in foreign securities, including political or economic instability in the country of issue and the possible imposition of currency exchange controls or other adverse laws or restrictions.In addition, securities prices in foreign markets are generally subject to different economic, financial, political and social factors than the prices of securities in U.S. markets.With respect to some foreign countries there may be the possibility of expropriation or confiscatory taxation, limitations on liquidity of securities or political or economic developments which could affect the foreign investments of the Fund.Moreover, securities of foreign issuers generally will not be registered with the SEC, and such issuers will generally not be subject to the SEC’s reporting requirements.Accordingly, there is likely to be less publicly available information concerning certain of the foreign issuers of securities held by the Fund then is available concerning U.S. companies.Foreign companies are also generally not subject to uniform accounting, auditing and financial reporting standards or to practices and requirements comparable to those applicable to U.S. companies.There may also be less government supervision and regulation of foreign broker-dealers, financial institutions and listed companies than exists in the U.S.These factors could make foreign investments, especially those in developing countries, more volatile than U.S. investments. -7- The Fund may from time to time invest a substantial portion of the total value of its assets in securities of issuers located in particular countries and/or associated with particular industries.During such periods, the Fund may be more susceptible to risks associated with single economic, political or regulatory occurrences than more diversified portfolios. Emerging Markets and Related Risks Emerging markets are the capital markets of any country that in the opinion of the Advisor is generally considered a developing country by the global financial community.There are currently over 130 such countries, approximately 40 of which currently have investable stock markets.Those countries generally include every nation in the world except the United States, Canada, Japan, Australia, Hong Kong, Singapore, New Zealand and most nations located in Western Europe.Currently, investing in many emerging market countries is not feasible or may involve unacceptable risks.As opportunities to invest in other emerging markets countries develop, the Fund expects to expand and diversify further the countries in which it invests. Investing in emerging market securities involves risks which are in addition to the usual risks inherent in foreign investments.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar.Further, certain currencies may not be traded internationally.Certain of these currencies have experienced substantial fluctuations or a steady devaluation relative to the U.S. dollar.Any fluctuations or devaluations in the currencies in which the Fund’s portfolio securities are denominated may reduce the value of your investment in the Fund. Some countries with emerging securities markets have experienced substantial, and in some periods extremely high, rates of inflation for many years.Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of certain countries.Moreover, the economies of some countries may differ favorably or unfavorably from the U.S. economy in such respects as rate of growth of gross domestic product, rate of inflation, capital reinvestment, resource self-sufficiency, number and depth of industries forming the economy’s base, condition and stability of financial institutions, governmental controls and investment restrictions that are subject to political change and balance of payments position.Further, investors may face greater difficulties or restrictions with respect to investments made in emerging markets countries than in the United States. Emerging securities markets typically have substantially less volume than U.S. markets, securities in many of such markets are less liquid, and their prices often are more volatile than of comparable U.S. companies.Such markets often have different clearance and settlement procedures for securities transactions, and in some markets there have been times when settlements have been unable to keep pace with the volume of transactions, making it difficult to conduct transactions.Delays in settlement could result in temporary periods when assets which the Fund desires to invest in emerging markets may be uninvested.Settlement problems in emerging markets countries also could cause the Fund to miss attractive investment opportunities.Satisfactory custodial services may not be available in some emerging markets countries, which may result in the Fund’s incurring additional costs and delays in the transportation and custody of such securities. -8- Small Capitalization Company Risks Small capitalization companies often have limited product lines, markets or financial resources and may be dependent on one person or a few key persons for management.The securities of these companies may be subject to more volatile market movements than securities of larger, more established companies, both because the securities typically are traded in lower volume and because the issuers typically are more subject to changes in earnings and prospects. Value Securities Risk Value securities are securities of companies that may have experienced adverse business, industry or other developments or may be subject to special risks that have caused the securities to be out of favor and, in turn, potentially undervalued.The market value of a portfolio security may not meet the Advisor’s future value assessment of that security, or may decline.There is also a risk that it may take longer than expected for the value of these investments to rise to the believed value.In addition, value securities, at times, may not perform as well as growth securities or the stock market in general, and may be out of favor with investors for varying periods of time. Short-Term Investments The Fund may invest from time to time in short-term cash equivalent securities either as part of its overall investment strategy or for temporary defensive purposes in response to adverse market, economic, political or other conditions which, in the Advisor’s discretion, require investments inconsistent with the Fund’s principal investment strategies. Short-term cash equivalent securities include U.S.government securities, certificates of deposit, bankers’ acceptances, repurchase agreements, demand notes and commercial paper.As a result of taking such temporary defensive positions, the Fund may not achieve its investment objective. Other Investment Techniques and Restrictions The Fund will use certain other investment techniques, and has adopted certain investment restrictions, which are described in the Fund’s Statement of Additional Information (“SAI”).Unlike the Fund’s investment objective, certain of these investment restrictions are fundamental and may be changed only by a majority vote of the Fund’s outstanding shares. Portfolio Holdings A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s SAI. The most recent information about the Fund’s portfolio holdings can be found in its annual or semi-annual or quarterly shareholder report.For information about receiving this report, see the back cover. FUND MANAGEMENT The Fund is a series of Brandes Investment Trust, a Delaware statutory trust (the “Trust”).The Board of Trustees of the Trust decides matters of general policy and reviews the activities of the Advisor, Distributor and Administrator.The Trust’s officers conduct and supervise its daily business operations. -9- The Investment Advisor Brandes Investment Partners, L.P. (the “Advisor”) has been in business, through various predecessor entities, since 1974.As of June 30, 2008, the Advisor managed approximately $86.4 billion in assets for various clients, including corporations, public and corporate pension plans, foundations and charitable endowments, and individuals.Charles H. Brandes owns a controlling interest in the Advisor’s general partner, Brandes Investment Partners, L.P.The Advisor’s offices are at 11988 ElCamino Real, Suite 500, San Diego, California, 92130. Subject to the direction and control of the Trustees, the Advisor develops and implements an investment program for the Fund, including determining which securities are bought and sold. The Advisor also provides certain officers for the Trust.For its services, the Fund will pay the Advisor a fee, accrued daily and paid monthly, at an annualized rate of 0.80% of the Fund’s average net assets.The Advisor has signed a contract with the Trust in which the Advisor has agreed that during the Fund’s fiscal year ending September 30, 2009 the Advisor will waive management fees and reimburse operating expenses of the Fund’s Class I and Class E shares to the extent necessary to ensure that the expenses of each class do not exceed during each such fiscal year 1.00% and 1.20%, respectively, of the average daily net assets of such class (the “Expense Cap”).The Trust has agreed that the amount of any waiver or reimbursement with respect to the Fund will be repaid to the Advisor before the end of the third full fiscal year of the Fund after the fiscal year in which the waiver or reimbursement occurred, unless that repayment would cause the aggregate operating expenses of the Fund to exceed the Expense Cap for that fiscal year.A discussion regarding the basis for the Board of Trustees’ approval of the Fund’s investment advisory agreement with the Advisor will be included in the Fund’s semi-annual report for the period ended March 31, 2009. Portfolio Managers The Fund’s investment portfolio is team-managed by an investment committee of the Advisor whose members are senior portfolio management professionals of the firm. All investment decisions for the Fund are the responsibility of the Advisor’s Large Cap Investment Committee (“Committee”).The members of the Committee are Glenn R. Carlson, Brent V. Woods, Amelia Maccoun Morris, W. James Brown, Keith Colestock, and Brent Fredberg. -10- The following are the members of the Committee who are jointly responsible for the day-to-day management of the Funds: Title Length of Service with the Fund Business Experience During the Past Five Years Glenn Carlson Chief Executive Officer Since inception Glenn R. Carlson, CFA Chief Executive Officer Glenn serves as Chief Executive Officer and is a member of the firm’s Executive Committee. As an Executive Committee member, he contributes to strategic decisions and guides the firm toward its vision and objectives. As CEO, he has responsibility for monitoring progress toward plan objectives and managing the firm’s functional areas. He also contributes to the investment process as a member of the Investment Oversight Committee and as a voting member of the Large Cap Investment Committee. Glenn serves as a senior institutional portfolio manager for a limited number of client relationships and oversees the Portfolio Management/Client Services department. Glenn earned his BA from the University of California, San Diego. He is a member of the Financial Analysts Society of San Diego and has 23 years of investment experience. CEO, Brandes Investment Partners 2004-Present Co-CEO, Brandes Investment Partners 2002-2004 Managing Partner, Brandes Investment Partners 1996-2002 Brent Woods Managing Director – Investments Since inception Brent V. Woods, CFA Managing Director - Investments Brent is a member of the firm’s Executive Committee, contributing to strategic decisions and guiding the firm toward its vision and objectives. Brent also serves as Managing Director-Investments with responsibility for the securities research efforts of the firm and oversight of the product investment committees. In addition, he is a member of the firm’s Investment Oversight Committee and a voting member of the Large Cap Investment Committee. Prior to joining Brandes, Brent worked as an attorney with a Wall Street law firm, specializing in public and private securities offerings, as well as mergers and acquisitions. Brent earned his AB, Phi Beta Kappa, from Princeton University, a master’s degree in international studies from St. John’s College at Cambridge University, England, and a JD, cum laude, from Harvard Law School. He has 11 years of investment experience. Managing Director – Investments, Brandes Investment Partners 2002- Present Managing Partner, Brandes Investment Partners 1998-2002 -11- Title Length of Service with the Fund Business Experience During the Past Five Years Amelia Morris Director – Investments Since inception Amelia Maccoun Morris, CFA Director - Investments Amelia is responsible for overseeing and directing equity research activities in the telecommunications, media, and consumer sectors. In addition, Amelia contributes to the investment process as a member of the Investment Oversight Committee and a voting member of the Large Cap Committee. Prior to joining Brandes, Amelia worked in corporate finance, specializing in non-U.S. equity offerings, and as a senior equity analyst with an international investment bank. Amelia holds an MBA from the University of Chicago, and graduated Phi Beta Kappa, cum laude, with a degree in economics from the University of California, Davis. She has 18 years of investment experience. Director-Investments, Brandes Investment Partners 2004-Present Senior Research Analyst, Brandes Investment Partners 1998-2004 Jim Brown Director – Investments Since inception W. James Brown, CFA Director - Investments Jim is a senior analyst and a voting member of the Large Cap Investment Committee. He also leads the firm’s research efforts in the financial institutions and utilities sectors. Prior to joining Brandes, Jim was a senior vice president with a major national banking organization where he served in various capacities, including senior portfolio manager, regional director of investments, and head of Texas private banking. His prior professional experience includes 10 years as an Air Force pilot and 10 years as an investment consultant with a large Wall Street firm. Jim earned a Bachelor of Science degree from the United States Air Force Academy and an MBA from Harvard Business School. He has 22 years of investment experience. Director Investments, Brandes Investment Partners 2004-Present Senior Research Analyst, Brandes Investment Partners1996-2004 Keith Colestock Director – Investments Since inception Keith Colestock, CFA Director - Investments Keith is a senior analyst. He also is a voting member of the Large Cap and Mid Cap Investment Committees. Prior to joining Brandes, Keith served as senior equity analyst and director of research for an investment research firm in San Diego. Before that, Keith was an independent demographic consultant to retail real estate developers. He earned his BA in business administration from California State University, Fullerton. He is a current member and past president of the Financial Analysts Society of San Diego. Keith has 16 years of investment experience. Director Investments, Brandes Investment Partners 2004-Present Senior Research Analyst, Brandes Investment Partners 2001-2004 Portfolio Manager, Brandes Investment Partners 1995-2001 -12- Title Length of Service with the Fund Business Experience During the Past Five Years Brent Fredberg Senior Analyst Since inception Brent Fredberg Senior Analyst Brent is a senior research analyst responsible for research in the technology and household durables areas. He is a voting member of the firm’s Large Cap Investment Committee. Prior to joining Brandes, Brent worked for a major U.S. consumer products company as a financial analyst and controller. He earned his MBA with distinction from Northwestern University’s Kellogg Graduate School of Management and his BS in finance, with distinction, from the University of Iowa. Brent is a CPA and CMA, with 12 years of finance and investment experience. Senior Research Analyst, Brandes Investment Partners 2003-Present Analyst, Brandes Investment Partners 1999-2003 The Fund’s SAI provides additional information about the Advisor’s management professionals, including information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities of the Fund. Other Service Providers U.S.
